NOTICE OF ALLOWABILITY

Claims 1-13 are allowed. The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 was previously rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US 2018/0051158).  Nam was cited as teaching a polymer composition containing a fluoropolymer and boron nitride (BN) particles.  The BN particles are spherical aggregates of flat primary particles (p. 3, [0035]).  Suitable commercially available BN particles are listed at page 8, [0085].  The previous Office action asserted that it would have been obvious to select and combine PTX60 and AC6091 from the list of commercially available spherical BN aggregate particles based on Nam’s recognition of such products as equivalents suitable for the same purpose.  
The previous Office action cited the instant specification as demonstrating that PTX60 and AC6091 satisfy the limitations relating to 10% K and 30% K values recited in Claim 1.  After consideration of the Applicant’s remarks dated 5 May 2021, it is evident that the values cited in the previous Office action were erroneous.  As illustrated in Tables 1 and 2 in the instant specification and in the Applicant’s remarks, AC6091 does not possess the properties asserted in the previous ground of rejection.  




The correct 10% K and 30% K values are included in the Applicant’s remarks at page 10:

    PNG
    media_image1.png
    148
    465
    media_image1.png
    Greyscale

It is clear that a combination of PTX60 and AC6091 would not satisfy the limits of Claim 1 relating to compression modulus of elasticity.  The 10% K value of PTX60 is not smaller than the 30% K value of AC6091, nor is the 10% K value of AC6091 smaller than the 30% K value of PTX60.  Therefore, all previous grounds of rejection under 35 U.S.C. 103 based on Nam have been withdrawn.  
Further review of Nam revealed that none of the prior art BN particles would satisfy the claimed relationship between 10% K and 30% K values.  A thorough search of the remaining prior art revealed no other reference or combination of references which would fairly teach, suggest, or otherwise motivate one of ordinary skill in the art to arrive at these features of the claimed invention.  Therefore, independent Claim 1 and dependent Claims 2-13 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762